DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-10 in the reply filed on 1/29/2021 is acknowledged.
3. 	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[10, 2] change “the top electrode” to “a top electrode”.
[10, 2] change “the medium electrodes” to “medium electrodes”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 2017/0154892) (hereafter Oh).
Regarding claim 1, Oh discloses a memory device, comprising: 
a stack structure (ST1 and ST2 in Fig. 2F, paragraph 0068) on a substrate 100 (Fig. 2F, paragraph 0056) and comprising gate electrodes (120 and 220 in Fig. 2F, paragraph 0071) and 
a channel structure (CH1 and CH2 in Fig. 2F, paragraph 0068) electrically coupled to the gate electrodes, and on sidewall surfaces of the gate electrodes, wherein the channel structure comprises: 
a first channel structure CH1 (Fig. 2F, paragraph 0068); and 
a second channel structure CH2 (Fig. 2F, paragraph 0068) on an upper surface of the first channel structure CH1 (Fig. 2F), wherein the first channel structure and/or the second channel structure (see Fig. 3A) has a ring shape.  
Regarding claim 2, Oh further discloses the memory device according to claim 1, wherein the first channel structure CH1 (Fig. 2F, paragraph 0068) comprises: 
a first bottom channel layer 160 (Fig. 2F, paragraph 0056); and 
two first ring shape channel layers 150A (Fig. 2F, paragraph 0056) separated from each other and adjoined on two ends of the first bottom channel layer 160 (Fig. 2F).  
Regarding claim 3, Oh further discloses the memory device according to claim 2, wherein the second channel structure CH2 (Fig. 2F, paragraph 0068) comprises: 
a first channel layer 260 (Fig. 2F, paragraph 0067); and 
a second channel layer 250A (Fig. 2F, paragraph 0074), comprising:
2two second bottom channel layers 250A (Fig. 2F, paragraph 0074) separated from each other; and 
two second ring shape channel layers 240A (Fig. 2F, paragraph 0074) respectively adjoined on two ends of the two second bottom channel layers 250A (Fig. 2F) away from each other, wherein the first channel layer 260 (Fig. 2F) is between (see Fig. 2F, wherein 260 is between right 250A and portion of ST2 on the left-hand side of 260) the second channel layer 250A (Fig. 2F) and the stack structure ST2 (Fig. 2F).  
Regarding claim 4, Oh further discloses the memory device according to claim 3, (Fig. 2F, paragraph 0074) have a second gap distance (see claim filed on 1/29/2021 did not disclose a limitation preventing a second gap distance is the shortest distance between 250A) therebetween, wherein the first gap distance (see Fig. 2F, wherein the longest distance between 150A is larger than the shortest distance between 250A) is larger than the second gap distance.  
Regarding claim 6, Oh further discloses the memory device according to claim 1, further comprising a connection layer 180A (Fig. 2F, paragraph 0058) between the first channel structure CH1 (Fig. 2F) and the second channel structure CH2 (Fig. 2F).  
Regarding claim 7, Oh further discloses the memory device according to claim 6, wherein materials of the first channel structure CH1 (Fig. 2F) and the second channel structure CH2 (Fig. 2F) comprises (see paragraph 0054, wherein “various semiconductor materials” and see paragraph 0067, wherein “an epitaxial growth process may be performed to form a second epitaxial layer 260 over the channel connection pattern 180A exposed at the bottom surface of the second channel hole CH2”) a doped semiconductor material or an un-doped semiconductor material, a material of the connection layer 180A (Fig. 2F, paragraph 0064, wherein “semiconductor material doped with an impurity”) comprises a doped semiconductor material.  
Regarding claim 8, Oh further discloses the memory device according to claim 1, further comprising: 
a charge storage layer (element not shown in Fig. 2F but see 144 in Fig. 2A, paragraph 0054) between a portion of an inner surface of the stack structure (ST1 and ST2 in Fig. 2F, and the first channel structure CH1 (Fig. 2F, paragraph 0068); and 
a gate dielectric layer (element not shown in Fig. 2F but see 146 in Fig. 2A, paragraph 0054) between (see Fig. 2F, wherein 140 is diagonally between ST1 and CH2) an another portion of the inner surface of the stack structure (ST1 and ST2 in Fig. 2F) and the second channel structure CH2 (Fig. 2F).  
Regarding claim 10, Oh further discloses the memory device according to claim 8, further comprising an etching stop layer 180B (Fig. 2F, paragraph 0058) between the top electrode 220 (Fig. 2F) and at least one of the medium electrodes (120 excluding the bottom 120 in Fig. 2F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claim 1 above, and further in view of Wang (US 2019/0123060) (hereafter Wang).
Regarding claim 5, Oh further discloses the memory device according to claim 3, wherein the first channel layer 260 (Fig. 2F), the two second ring shape channel layers 240A (Fig. 2F) are a semi open ring shape.
Oh does not disclose the two second bottom channel layers have a solid semi-ellipse shape.  
Wang discloses the two second bottom channel layers 220 (Fig. 9, paragraph 0073, semi-elliptical profile”) have a solid semi-ellipse shape.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oh to form the two second bottom channel layers have a solid semi-ellipse shape, as taught by Wang, since the vertical channels 220 (Wang, Fig. 9, paragraph 0073) having a semi-elliptical profile may extend in the Z direction (Wang, Fig. 9) that is perpendicular to the direction of the main surface of the substrate 202 (Wang, Fig. 9, paragraph 0073) such that the vertical channels 220 (Wang, Fig. 9, paragraph 0073) may be separated and insulated from each other.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claim 8 above, and further in view of Lee (US 2015/0194435) (hereafter Lee).
Regarding claim 9, Oh further discloses the memory device according to claim 8, wherein the gate electrodes (120 and 220 in Fig. 2F, paragraph 0071) comprise a bottom electrode (bottom 120 in Fig. 2F), medium electrodes (potions of 120 excluding the bottom 120 in Fig. 2F) and a top electrode 220 (Fig. 2F) of a stack, and a portion of the charge storage layer (element not shown in Fig. 2F but see 144 in Fig. 2A, paragraph 0054) is on corresponding sidewall surfaces of the bottom electrode (bottom 120 in Fig. 2F) and the medium electrodes (120 excluding the bottom 120 in Fig. 2F). 
Oh does not disclose a portion of the gate dielectric layer is on a corresponding sidewall surface of the top electrode.  
Lee discloses a portion of the gate dielectric layer 140 (Fig. 2, paragraph 0068) is on a corresponding sidewall surface of the top electrode 156 (Fig. 2, paragraph 0069).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oh to form a portion of the gate dielectric layer is on a corresponding sidewall surface of the top electrode, as taught by Lee, since the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813